Citation Nr: 1205432	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the RO that declined to reopen the Veteran's claim of service connection for mood disorder/depression.  

In December 2010, the Board found that new and material evidence had been submitted to reopen the Veteran's claim and remanded the matter to the RO for further development and adjudication.  The case has been returned to the Board.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In May 2010, the Veteran testified at a videoconference hearing before a Judge who has since retired from the Board.  

In accordance with established procedure, the Veteran was sent a letter in December 2011 and informed that he could appear at an another hearing if he so desired.  

In a response received in January 2012, the Veteran's attorney noted that he wished to appear for another hearing with a Veterans Law Judge.  

In light of the recent communication from the Veteran, the RO should schedule him for an appropriate hearing with a Veterans Law Judge.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action to schedule the Veteran for the requested videoconference hearing with Veterans Law Judge at next available opportunity.  The Veteran and his attorney accordingly should be notified of the date and time of the new hearing.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

